United States Court of Appeals
                          For the Seventh Circuit
                          Chicago, Illinois 60604
                             August 4, 2006


                                  Before

                 Hon. JOEL M. FLAUM, Chief Judge

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge


M. JANE MINOR,                                 Appeal from the United
     Plaintiff-Appellant,                      States District Court
                                               for the Central
No. 05-3080                 v.                 District of Illinois.

CENTOCOR, INC. and JOHNSON & JOHNSON, INC.,    Nos. 02-3354 & 04-3114
      Defendants-Appellees.                    Richard Mills, Judge.




                                  Order

     The opinion of this court issued on August 4, 2006, is
amended as follows:

     Page 3, full paragraph, line 7, “25%” should be changed to
“20%”, so that the sentence reads: “That is functionally the
same as a 20% reduction in Minor’s hourly pay, a material change
by any standard.”